Citation Nr: 1823709	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-36 161 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The Veteran's service-connected hypertension requires the regular use of prescribed medications with a history of increased blood pressure readings; symptoms have more nearly approximated predominant diastolic blood pressure of 100 or more, or a predominant systolic blood pressure of 160 or more.

2. The Veteran's service-connected hypertension has not manifested with symptoms that more nearly approximated predominant diastolic blood pressure of 110 or more, or a predominant systolic blood pressure of 200 or more.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  The evidence indicates that adequate notice was provided to the Veteran and that VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant treatment records have been associated with the claims file.  Further, the Veteran has not identified any outstanding records that are relevant to the claims being decided on appeal.  The Veteran was afforded a VA examination in relation to the claim on appeal.  The Board finds that this examination, in combination with the treatment records of record, to be comprehensive and sufficient in addressing the severity of the Veteran's hypertension and any related functional impairment.  In this regard, it is noted that this evaluation was provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claim decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).

Entitlement to a Compensable Rating for Hypertension

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the Veteran's symptoms related to his hypertension have not significantly changed throughout the appeal period and a uniform rating is warranted.  

The Veteran's hypertension has been assigned a noncompensable evaluation under 38 C.F.R. § 4.104, DC 7101. Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104.

In his August 2013 notice of disagreement, the Veteran asserted that his blood systolic pressure is predominately 160 or more.  He requested that a 10 percent rating be assigned for his condition.  After review of the evidence of record, an initial rating of 10 percent, but no higher, is warranted for the entire appeal period.

The Veteran was afforded a VA examination in July 2013.  It was noted that he was on continuous medication to manage his hypertension.  Blood pressure readings during the examination were 136/86, 136/86, and 136/84.  The examiner noted that the Veteran's hypertension had no significant occupational effects.

Treatment records from the Veteran's primary care physician reflect blood pressure readings as follows:  March 5, 2010 - 148/98; March 7, 2012 - 158/96; May 28, 2012 - 145/87; February 4, 2013 166/91; July 23, 2013 - 136/86; and August 8, 2013 - 164/81.  At the time of each of these evaluations, the Veteran was taking prescribed medication to attempt to regulate his blood pressure.  

The evidence of record demonstrates multiple findings of diastolic pressure of 95  or more, and systolic pressure of 160 or more, despite the Veteran's continuous use of blood pressure medication; as such, the Board finds that the criteria for a 10 percent rating, but no higher, are met during the appeal period. 

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 20 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  First, the Board notes that the medical evidence of record does not provide evidence of a blood pressure reading with diastolic blood pressure of 110 or more, or systolic pressure of 200 or more.  Further, the Veteran in his August 2013 notice of disagreement indicated that he felt his condition warranted a 10 percent rating and in his September 2014 Form 9 stated he believed his systolic pressure more nearly approximated readings of 160 with diastolic blood pressure in the 90s.  As such, the criteria for a 20 percent rating, or higher, are not met at any time during the appeal period.

Thus, for the reasons stated above, the criteria for a disability rating of 10 percent, but no higher, for the Veteran's service-connected hypertension have been met or approximated. As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. 4.3; 4.104, DC 7101.  


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for hypertension is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


